DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s note
Claims 1-20 are not rejected under prior art(s).


Double Patenting


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 10389533. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims of patent application contain every element of claims above instant application or vice versa, and as such they anticipate or anticipated by Instant Application.

10389533
Instant Application
1. A computer-implemented method comprising: 
determining, by a user device, a key pair comprising a public key and a private key; sending, by the user device, a provisioning request message including the public key to a server computer; 


receiving, by the user device, a provisioning response message including an encrypted credential from the server computer;
determining, by the user device, a response shared secret using the private key and a static server public key; decrypting, by the user device, the encrypted credential using the response shared secret to determine a credential; 
obtaining a key derivation parameter from the credential; 






determining a first cryptogram key using the key derivation parameter; generating a first cryptogram using the first cryptogram key; and sending the first cryptogram to a second computer.
1. A method comprising performing, by a validation server computer: storing a key derivation parameter in a database, the key derivation parameter previously sent to a user device and previously used by the validation server computer to validate a previous cryptogram received by the validation server computer from the user device; 
receiving a new cryptogram from the user device subsequent to receiving the previous cryptogram, wherein the new cryptogram was generated by the user device from a new cryptogram key, the new cryptogram key being derived from a new shared secret using the key derivation parameters previously sent from the validation server computer to the user device;
retrieving the key derivation parameters from a database using an update parameter associated with the user device;
determining the new shared secret that updates a previous shared secret, the previous shared secret previously used to derive a previous cryptogram key operable for generating the previous cryptogram;
determining the new cryptogram key from the new shared secret and the key derivation parameters, the new cryptogram key updating the previous cryptogram key;
decrypting the new cryptogram using the new cryptogram key to obtain data used to conduct a secure communication; and
validating the new cryptogram based at least in part on verifying the data obtained from the decrypted new cryptogram.


As can be seen above, the claims are largely similar and appear to be a particular species that is anticipated by the genus claims of the instant application, which would result in two patents on the same invention.
Independent claims 1, 10, 19 of the instant application are substantially similar to independent claims 1, 15, 28 (respectively) of the ‘533 application and are rejected for substantially similar reasons as discussed supra.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to securely generating a cryptogram.


Wong et al (Pub. No. US 2015/0339664); “Offline Authentication”;
-Teaches issue public key certificate may include an issuer public key or information for deriving the issuer public key, and may be signed with a certificate authority private key…see par. 171.


Freeman et al (Pub. No. US 2005/0149732); “Use of Static Diffie-Hellman Key With IPSEC for Authentication”;
-Teaches transmitting to the responder a payload encrypted with a shared secret created from the public DH key of the responder and the private DH key corresponding to the public DH key of the initiator transmitted to the responder…see par. 14


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479. The examiner can normally be reached Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2499